Title: From John Adams to John Quincy Adams, 12 June 1821
From: Adams, John
To: Adams, John Quincy



My dear Son
Montezillo June 12th. 1821

Our dear Shaw, who ransacks his Atheneum and the litterary World to afford me Amusements and Instruction, two evenings and one day in a Week, brought me on Saturday your Welcome letter of the 22d of May.
 The true cause of the infrequency of letters between You and me is a conscientious principle on my part. I know that you would answer every Scratch of a pen from me; but I know the importance of your Occupations and your indefatigable Attention to them, and no trifling letter from me Should divert your mind from them, for a moment.
I regret to learn from Mr Shaw that Mr Little thinks he Shall not be able to make me a visit. I Should receive him with cordial delight.
I rejoice that a Religion of Comfort and Joy is to be admitted into Washington, and there countenanced  instead of a Religion of Gloom and horror.
In delightful hope of Seeing you, in August at least / I am your Affectionate Father

John Adams